             Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 1 of 28




1

2

3
4
5
6                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
7
                                      AT SEATTLE
8
9    ABDIKARIM KARRANI,                             Case No.:
10                 Plaintiff,
11           vs.                                    COMPLAINT FOR DAMAGES,
                                                    INJUNCTIVE AND DECLARATORY
12
                                                    RELIEF AND DEMAND FOR JURY
13   JETBLUE AIRWAYS CORPORATION, a                 TRIAL
     Delaware corporation,
14
                   Defendant.
15
16                              I.   PARTIES AND JURISDICTION
17           1.1   Plaintiff Abdikarim Karrani (“Karrani” or “plaintiff”) is a citizen of
18
     Washington State residing in Tukwila, Washington.
19
             1.2   Defendant JetBlue Airways Corporation is a Delaware corporation doing
20
     business in Washington. The company will be referred to as “JetBlue.”
21
22           1.3   The federal district court has jurisdiction over this cause under 28 U.S.C. §

23   1331.

24           1.4   The claims asserted herein are not pre-empted by the Convention for the
25   Unification of Certain Rules for International Carriage by Air (“Montreal Convention”),


     COMPLAINT AND JURY DEMAND - 1                           SHERIDAN LAW FIRM, P.S.
                                                               Hoge Building, Suite 1200
                                                                  705 Second Avenue
                                                                  Seattle, WA 98104
                                                         Tel: 206-381-5949 Fax: 206-447-9206
           Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 2 of 28



     which applies to “international carriage” as defined in the treaty, because the place of
1

2    departure in this case is Somalia, which is not a signatory party to the Montreal

3    Convention or any other international protocol governing air travel.

4                                           II.    FACTS
5
     A.     Background
6
            2.1     Abdikarim Karrani is Somali by birth and an African-American citizen of
7
     the United States. Mr. Karrani is 81 years old. He speaks English with a Somali accent.
8
            2.2     In late 2017, Mr. Karrani traveled from Seattle to Somalia.
9
10          2.3     While in Somalia, Mr. Karrani contracted (the “contract”) with Emirates

11   Airlines for a one-way flight from Somalia to Seattle, which included stops in Dubai and

12   New York City.
13          2.4     Mr. Karrani’s flight from Somalia to Dubai was late, so he missed his
14
     connecting flight and was placed on a different flight to New York.
15
            2.5     JetBlue assumed duties under the contract to bring Mr. Karrani from New
16
     York to Seattle.
17
18          2.6     After landing at New York’s JFK Airport, on January 20, 2018, Mr. Karrani

19   boarded a flight operated by JetBlue flight (the “JetBlue flight”) from New York to Seattle.

20          2.7     The JetBlue flight, B6263, is a code-share flight, which Emirates publishes
21
     and markets as EK6149. The boarding pass provided to Mr. Karrani for his flight from
22
     New York to Seattle bore the Emirates logo. See Appendix.
23
            2.8     Mr. Karrani sat in economy seating on the JetBlue flight.
24
            2.9     Mr. Karrani is diabetic.
25


     COMPLAINT AND JURY DEMAND - 2                            SHERIDAN LAW FIRM, P.S.
                                                                Hoge Building, Suite 1200
                                                                   705 Second Avenue
                                                                   Seattle, WA 98104
                                                          Tel: 206-381-5949 Fax: 206-447-9206
           Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 3 of 28



            2.10    Mr. Karrani was the only African-American on the JetBlue flight.
1

2           2.11    During the JetBlue flight, a report of a medical emergency onboard caused

3    the plane to divert to Logan Airport in Billings, Montana.

4           2.12    Prior to landing in Billings, owing to his age and diabetic condition, Mr.
5
     Karrani sought to use the restroom. The restroom door was closed and unlocked; the
6
     vacancy sign was illuminated. Mr. Karrani opened the door and saw a woman standing in
7
     the restroom with her back to him.
8
            2.13    Embarrassed, Mr. Karrani quickly shut the door and proceeded to stand
9
10   outside. Caucasian JetBlue flight attendant Cindy Pancerman (“Pancerman”) asked Mr.

11   Karrani to use the back lavatory. As a then 81-year-old diabetic who experiences sudden
12   and urgent needs to use the restroom, Mr. Karrani, speaking clearly but with his Somali
13
     accent, replied that he “would just wait for [the front restroom] to open up.”
14
            2.14    Ms. Pancerman responded to Mr. Karrani by pushing him towards the back
15
     lavatory. Startled and anxious, Mr. Karrani attempted to brush her hand off him. Mr.
16
17   Karrani proceeded to another restroom at the back of the plane.

18          2.15    After using that restroom, Mr. Karrani returned to his seat. From the

19   second restroom to his seat, Mr. Karrani told a flight attendant that he had his own medical
20   issues that required his use of the restroom or words to that effect, and said he had diabetes
21
     and a prostate problem. No JetBlue employee spoke to him again, and no crew member
22
     sought to assist Mr. Karrani with his medical situation, although the crew did provide
23
     assistance to another non-black passenger with a medical situation.
24
25          2.16    No JetBlue employee or any third party stood near his seat during the flight



     COMPLAINT AND JURY DEMAND - 3                             SHERIDAN LAW FIRM, P.S.
                                                                 Hoge Building, Suite 1200
                                                                    705 Second Avenue
                                                                    Seattle, WA 98104
                                                           Tel: 206-381-5949 Fax: 206-447-9206
           Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 4 of 28



     (as one would expect if he needed guarding), and on information and belief, no JetBlue
1

2    employee or other third party monitored him in any way after he returned to his seat.

3           2.17      Mr. Karrani posed no danger to anyone on the JetBlue flight, and JetBlue

4    had no reasonable belief that Mr. Karrani might have endangered the flight.
5
            2.18      Upon landing, airport police boarded the plane and were informed by one or
6
     more members of the JetBlue flight crew that an assault occurred on the plane during a
7
     medical emergency.
8
            2.19      Airport police removed Mr. Karrani from the JetBlue flight at the request of
9
10   the JetBlue flight pilot because Ms. Pancerman claimed to be “afraid of him.” On

11   information and belief, the JetBlue pilot is Caucasian.
12          2.20      Mr. Karrani was escorted by police through the aisle and out the door,
13
     which caused him humiliation, because all other passengers were seated and observed his
14
     departure. Mr. Karrani was removed against his will. He was the only person removed by
15
     police from the JetBlue flight. On information and belief, the police were Caucasian.
16
17          2.21      The JetBlue flight did not depart immediately after Mr. Karrani was

18   removed from the flight, because Ms. Pancerman voluntarily decided to leave the flight,

19   which prevented the JetBlue flight from departing because the flight was understaffed by
20   her departure.
21
            2.22      Owing to Ms. Pancerman’s voluntary decision to abandon the flight, all of
22
     the passengers had to disembark the JetBlue flight and board another plane to Seattle. On
23
     information and belief, they boarded a later flight to Seattle operated by JetBlue.
24
25          2.23      Jet Blue made no effort to determine the falsity of the accusations made by



     COMPLAINT AND JURY DEMAND - 4                             SHERIDAN LAW FIRM, P.S.
                                                                 Hoge Building, Suite 1200
                                                                    705 Second Avenue
                                                                    Seattle, WA 98104
                                                           Tel: 206-381-5949 Fax: 206-447-9206
           Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 5 of 28



     Ms. Pancerman against Mr. Karrani.
1

2              2.24   Airport police officer Randy Winkley interviewed witnesses and issued a

3    report. The statements made to Office Winkley and his report are attached as an appendix

4    to this complaint and is incorporated by reference. See Appendix.
5
               2.25   JetBlue had access to the information obtained by Officer Winkley, which
6
     is attached to the appendix, but made no effort to allow Mr. Karrani to board the next flight
7
     to Seattle. JetBlue knew that Mr. Karrani was not a threat to the safety of any flight or any
8
     person.
9
10             2.26   Mr. Karrani had the right to all the benefits, privileges, terms, and

11   conditions of the contractual relationship with Emirates and JetBlue, and in violation of the
12   law, JetBlue impeded and circumvented Mr. Karrani’s right to enforce the full and equal
13
     benefit of his contract to fly from New York to Seattle as was enjoyed by white citizens
14
     who were passengers on the JetBlue flight.
15
               2.27   Mr. Karrani was driven away from the JetBlue flight by police after his
16
17   removal from the plane but was not charged with any crime, because he committed no

18   crime. Mr. Karrani was seated in the police car’s “front passenger seat because … he did

19   not act in a threatening manner in any way.” See Appendix.
20             2.28   JetBlue made no effort to obtain transportation for Mr. Karrani from
21
     Billings to Seattle. Mr. Karrani was lightly dressed, and JetBlue made no effort to provide
22
     him with warm clothes.
23
               2.29   The police drove Mr. Karrani to a hotel in Billings, but because he had no
24
25   credit card, and the hotel would not let him pay cash, Mr. Karrani had to find another hotel



     COMPLAINT AND JURY DEMAND - 5                               SHERIDAN LAW FIRM, P.S.
                                                                   Hoge Building, Suite 1200
                                                                      705 Second Avenue
                                                                      Seattle, WA 98104
                                                             Tel: 206-381-5949 Fax: 206-447-9206
           Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 6 of 28



     that would take his cash. Mr. Karrani stayed overnight in Billings, and the next day he
1

2    used much of his remaining cash to buy a ticket on Delta. He flew home to Seattle on

3    January 21, 2018. See Appendix.

4           2.30       Later, Mr. Karrani contacted JetBlue seeking a refund for the cost of his
5
     Delta flight, but JetBlue did not respond to his request.
6
            2.31       JetBlue did not apologize for its conduct, or for the harm caused to Mr.
7
     Karrani by the acts of JetBlue.
8
            2.32       JetBlue’s acts and omissions harmed Mr. Karrani and were malicious,
9
10   oppressive or in reckless disregard of his rights.

11          2.33       JetBlue is responsible for the acts and omissions of their officers, agents and
12   employees under the legal doctrine of respondeat superior.
13
                                      III.    CAUSE OF ACTION
14
            3.1        Plaintiff re-alleges the facts set forth in paragraphs 2.1-2.33 above and
15
     incorporates the same by reference.
16
17          3.2        Plaintiff’s race, national origin and ethnicity were “material” and

18   “substantial” factors in JetBlue’s decision to remove Mr. Karrani from the JetBlue Flight

19   and in the additional mistreatment that preceded and followed his removal from the
20   JetBlue flight.
21
            3.4        The facts state a claim for discrimination under 42 U.S.C. § 1981.
22
                                     IV.     PRAYER FOR RELIEF
23
            WHEREFORE, plaintiff prays for relief as follows:
24
25          4.1        Contract damages;



     COMPLAINT AND JURY DEMAND - 6                               SHERIDAN LAW FIRM, P.S.
                                                                   Hoge Building, Suite 1200
                                                                      705 Second Avenue
                                                                      Seattle, WA 98104
                                                             Tel: 206-381-5949 Fax: 206-447-9206
               Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 7 of 28



               4.2    Out of pocket damages owing to Mr. Karrani’s removal from the JetBlue
1

2    flight;

3              4.3    Nonmedical damages for emotional harm, including, but not limited to, loss

4    of enjoyment of life, pain and suffering, mental anguish, emotional distress, injury to
5
     reputation, fear, and humiliation;
6
               4.4    Punitive damages;
7
               4.5    Injunctive relief requiring JetBlue employees to receive training regarding
8
     race-related implicit bias;
9
10             4.6    Declaratory relief;

11             4.7    Reasonable attorney’s fees and costs;
12             4.8    Whatever further and additional relief the court shall deem just and
13
     equitable.
14
                                            V.     DEMAND FOR JURY
15
               5.1    Plaintiff hereby demands that this case be tried before a jury of twelve.
16
17             DATED this 15th day of October, 2018.
18                                               THE SHERIDAN LAW FIRM, P.S.
19
                                                     By: s/John P. Sheridan
20                                                         John P. Sheridan, WSBA # 21473
                                                           Hoge Building, Suite 1200
21                                                         705 Second Avenue
                                                           Seattle, WA 98104
22                                                         Phone: 206-381-5949
                                                           Fax: 206-447-9206
23                                                         Email: jack@sheridanlawfirm.com
24                                                        Attorneys for Plaintiff
25


     COMPLAINT AND JURY DEMAND - 7                               SHERIDAN LAW FIRM, P.S.
                                                                   Hoge Building, Suite 1200
                                                                      705 Second Avenue
                                                                      Seattle, WA 98104
                                                             Tel: 206-381-5949 Fax: 206-447-9206
Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 8 of 28




            APPENDIX
fir;:u•u..;:;.,~             0                                   uic
               r;:;.-:;;;J~ ".;:;;;,~,=;;:;~;:;.~.fjj=OllB~AG:C.GA Giecc :i:i
                                                                          Hiiie::ciK
                                                                                  K    - - - - - - - - - - - - - - - - - PASSB'lG~TICKETANOBAGGAGECHECK
        W          >ii    ~             >ii        OIHRACT                                                                                                            PASSEl•JGER COUPClll
    -          -         -          -                                         ElKT                                  AUDITCOUPON                      O OF 2           PRIMARY TICKETI.JUI\/IIER
  ISSUED BY:                                                                                               DATE OF ISSUE:      ISSOFF CODE:            llSI: ISO:     00621 46598319
                                                                                                           21 J AN18           Dl                                US   AIL: FLIGHT: COS: DATE:     FROM:   TO:
                                                                                                                                                                      Dl 1698      H     21 J AN18 Bil    SlC
                                                                                           ISSAGT D :                           PLACE OF ISSUE:                           FARE BASIS:
                                                                                           DLJlW                                BILFTO                                    HAOVAOMC
  HAMEOF PASSBH~~~ !_l~OT TR ANSFERABLE):                                                       FARE BASIS:                     TOUR CODE:                     F l:   AIL: F LIGHT: COS: DATE:    FROM:   TQ
  KARRANI/ABOIKARIM                                                                                                                                     6             Dl 827       H     21 J AN18 SlC    SEA
   FROM:                                                          CARRI ER/FLIGHT:      CLA SS/0\TE:       TNE:    RES:    INVAUOBEFORE:     INVAUOAFTER                  FARE BASIS:
   t t NOT VALID FOR t t                                          tt   AUDIT t t
   ro.                                                                                                                                                                    HAOVAOMC
   t t lRANSPORTATION                         tt                                                                                                                      AIL: FLIGHT: COS: DATE:     FROM:   TQ

      EHDORSEMEHTS/RES1RICTIONS                                                                                                                                           FARE BASIS:
                                                                                                                                               PHRCOOE:               AIL: FLIGHT: COS: DATE:     FROM:   TO:
                                                                                                                                               G972MY
  ORIGINAL ISSUE:                                                                       ISSUEOIH EXCHANGE FOR:                                 cor,v TICrHO:
                                                                                                                                                                          FARE BASIS:
  FARE CALCULA TIOH
  Bil Dl X/SlC DL SEA357.21HAOVAOMC USD357 21 END ZP BllSlC XF B1l3SLC4.5
  FAR£:                          EQUIVAL.EHTFARE PA ID:                           FORM OF PAY MEHT:
                                                                                                                                                                               **********************
  USD357.21                      USD357.21                                        CASH                                                                                             NOT VALID FOR TRAVEL
                                                                                                                                                                        AJL:   FLIGHT:   FROM:    TO.     CMl'T:
  li\ X:                                                P CS:    CK WT:     UHCKWT:                       SEQHO.         ALWIV: PCS:   CKWT:        UHCKWT:
   See                                                                                                                                                                         DATE:
   Tax
  Coupon                                                                                                                                                                       ESAC:
  >
  li\ X:                                                                                                                                                                OOC UMBH HUMBER:
                                                   STOCK COIHROL HU M BER TX                          DOCU MBff H UM BER                                                0 006 2146598319 1
  li\ X:
                                                                                               0 006 21 46598319 1                                                                 Audit Coupon
  l)~ L:
  USD405.50

                                                                                QJ ~ .__iJ G~I_A_ud_ito_r ~
            llcket Document Charaes
                                                                                                                                                                                                                   Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 9 of 28




                         Tax            Amount            Tax          Am ount           Tax     Amount            Tax      Amount         Tax     Amount             Tax      Amount       Tax   Amount
                          AY              5.60             us             26.79           XF           7 .50       ZP         8.40



                                                                                                                                                                                         KARRANI000001
                 Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 10 of 28


  From:    ticketreceipt ticketreceipt@delta.com
Subject:   RE: [EXTERNAL] Itineraries to my ﬂight from billings MN to Seattle.
   Date:   July 30, 2018 at 12:46 PM
     To:   Abdikarim Karrani karrania06@gmail.com


      	
      	
      Hello,
      	
      	
      	
      Below	are	your	requested	receipt(s).		If	I	can	be	of	further	assistance,	please	feel	free	to
      email	us	back.
      	
      	
      	
      Thank	you	for	your	con?nued	support	of	Delta	Air	Lines.
      	
      	
      	
      	
      	
      	
      Angella Starr
      Ticket receipts- 823
      	

      	
      	
      	
      	
      	
      	
      	
      	
      	
      	
      	
      	
      	




                                                                                 KARRANI000002
       Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 11 of 28




	
	
	
	
	
	
	
	
	
	
	
	
ITINERARY:                CARRIER FLT #            CLASS   FLT DATE
ORG DST STATUS            NBR DPT TIME              ARR TIME
RD
                                  DL        1698     H      21 JAN
2018       BIL   SLC      NN/HK        01    6:20 AM        7:53 AM
RD
                               SEAT         1698            21 JAN
2018   BIL SLC            CI/ON 20A
KARRANI/ABOIKARIM
                                  DL         827     H      21 JAN
2018       SLC   SEA      NN/HK        01    8:35 AM       10:01 AM
RD
                               SEAT          827            21 JAN
 2018   SLC SEA           CI/ON 35D
 KARRANI/ABOIKARIM
	
	
	
	
	
	
	
	
	

                                                          KARRANI000003
          Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 12 of 28

	
	
	
	
	
	
Angella	Starr
	
      This message (including any attachments) contains confidential information intended for a specific
      individual and purpose, and is protected by law. If you are not the intended recipient, you should
      delete this message and any disclosure, copying, or distribution of this message, or the taking of
      any action based on it, by you is strictly prohibited. See the Delta Privacy Policy.

	
From:	Abdikarim	Karrani	[mailto:karrania06@gmail.com]	
Sent:	Sunday,	July	22,	2018	10:23	AM
To:	Ccketreceipt	<Ccketreceipt@delta.com>
Subject:	Re:	[EXTERNAL]	ICneraries	to	my	ﬂight	from	billings	MN	to	SeaRle.

Delta flight No Salt lake 1698,salt lake to Seattle flight No 827
Date of transactoon Jan 21.18
Origin Airport Billings
Ticket payment was Cash
Passenger Name Abdikarim A Karrani
That is what I can proved you,sorry for the dilay ,Thanks

On Thu, May 24, 2018, 11:05 AM ticketreceipt <ticketreceipt@delta.com> wrote:
  	
  	
  	
  Mr./Ms. Karrani

  In order to process your request for a ticket/baggage receipt I am going to need more information see below.

  Date of Transaction:
  Origin Airport:
  Credit Card used:
  Passenger name : (exactly as it appears on the ticket):
  Ticket number :
  Confirmation #:

  We certainly appreciate your business and loyalty to Delta.

  Sincerely,

  Maria Veliz
  Delta Air Lines Inc.
  Ticket Records – Dept. 815


  	
  	
  	
  From:	Abdikarim	Karrani	[mailto:karrania06@gmail.com]	
  Sent:	Tuesday,	May	01,	2018	2:54	AM
  To:	Ccketreceipt	<Ccketreceipt@delta.com>
  Subject:	[EXTERNAL]	ICneraries	to	my	ﬂight	from	billings	MN	to	SeaRle.

  Will you please reprint my itineraries on Jan 21 form Billings to Seattle which I did a cash payment, my
                                                                                          KARRANI000004
     Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 13 of 28


Will you please reprint my itineraries on Jan 21 form Billings to Seattle which I did a cash payment, my
name is Abdikarim A Karrani,Thanks




                                                                               KARRANI000005
                           CITY OF BILLINGS
          Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 14 of 28


                               CITY ATTORNEY'S OFFICE
                                         P.O. BOX 1178
                                 BILLINGS, MONTANA 59103                              (406) 657-8205
                                                                                    FAX (406) 657-3067




                                            March 20, 2018


  Abdikarim Karrani
  3730 So. 1481h St. #66
  Tukwila, WA 98168

          RE:    Your Public Records Request

  Dear Mr. Karrani:

          Thank you for your public records request. Montana statutes provide that public criminal
  justice information may be released without review by a court, but release of confidential
  criminal justice information is "restricted to criminal justice agencies, to those authorized by law
  to receive it, and to those authorized to receive it by a district court upon a written finding that
  the demands of individual privacy do not clearly exceed the merits of public disclosure." See
  §44-5-303(1), Montana Code Annotated (MCA).

           Public criminal justice information is defined in §44-5-103(13), MCA. Public criminal
  justice information "originated by a criminal justice agency" includes: initial offense reports;
  initial arrest records; bail records; and daily jail occupancy rosters.
  See §44-5-103(13)(e )(i)(ii)(iii)(iv), MCA.

          Enclosed please find the Billings Police Department documents necessary to fulfill your
  public records request. I have redacted phone numbers, social security numbers, driver's license
  numbers and birthdates as this is information I am forbidden by law from releasing.

         If you have any questions, please feel free to contact our office.

  Sincerely,

  B~J.fINGS C.ITY ATTORNE.Y'S OFFICE

~ / J ~0 ...
 -~Thomas Pardy
  Deputy City Attorney




                                                                              KARRANI000006
                      Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 15 of 28


     03/20/2018            08:08     14066573012                                                   CITVOFBILLINGSAIRPOR                                                                                                  PAGE                       01
~:


                                                           AIRPORT POLICE DIVISION
                                                                             Incident Reoort
     Rei,orU --···•           --t>ite/flm;·ofR-e-po_rt_'~"· .......                                  ·                                 011~/nrM of incident '

     20189
     Reporting Partv
                                     01/20/2018 2020        ----···.....
                                                         Rolf) in Incident
                                                                                          ______ _____            ,_.,
                                                                                                                                       01/20/2018 2020


     -PANCERMAN,
       · · ....
     Address
                _____
                 CINDY
                                   - - - - ~ , •




                                                  City
                                                         Complainant
                                                                                           State
                                                                                                                  Individual
                                                          ....... _ _ _ _ _ _ _ L.~>.,0'0, .. _ . • _ _ _ . , _ , . , . , • • • - - - -




     850 lake Carolyn Pkwy                        Las Colin~s                              TX
     Nature ot li~l)tllt                                                                     LoClltlon of 1ntld11nt
     D1$turbance                                                                            ON AIRCRAFT IN AIR
     Niima                 -·                 susp~l~rn ·                  Sex                     Race                  ·               008            · '               Age                      l~ome Phone

     Karrani, Abdikar~~-~ ______s.~-~ect--~~.1~                                                  --···. _____ _                    --                                              80
     Home Addres.~                                   City                                                         Stllte                                                             ZIP
     3730 S 148th St #66                             Tukwila                                                       WA                                                                98168
     Bu11ness Address ·       -          ·Cfl.Y                                            State                         ~                          au~inMs Phone                             ·                                                 ·

                                                                                                                                                                   ------ ----·-·                                                                       ..•.
     Reporting Officer                                                                                                         Ap                                                                                       Dlltll

                                                                                                                                                                ---··----
                                      Asslstloa Officers
     Winkley, Randy
     . ---·-·--·-······
     Cl,Wm$tnnees
                             ·----- . ··· · · - - -                                                      ---·
     ON 1/20/18 AT ABOUT 2020 HRS I RESPONDED TO A DIVERTED AIRCRAFT LANDING AT THE SILLINGS LOGAN
     AIRPORT. THERE WAS A JEY BLUE AIRCRAFT COMING IN WliH A MEDlCAL EMERGENCY. THE FLIGHT WAS
     COMING FROM NEW YORK AND HEADING TO SEATTLE. THE EMERGENCY WAS A 84 VEAR OLD LADV POSSIBlV
     HAVING A STROKE.

     I ARRIVED A ASSISTED MEDICAL PERSONNEL. I WAS THEN ADVISED THAT THE STAFF ON THE JET NEE OED TO TALK
     TO ME ABOUT AN ASSAULT THAT OCCURRED AT THE SAME TIME AS THE MEDICAL EMERGENCY.

     I WENT ON BOARD THE PLANE AND CONTACTED FLIGHT ATTENDANT CINDV PANCERMAN. SHE TOLD ME THAT
     WHEN THE EMERGENCY HAPPENED, A GENTLEMAN (MR. KARRANI) WENT TO USE THE FRONT BATHROOM. CINDY
     TRtEO TO GUIDE MR, KARRANI TO THE REAR BATHROOM SINCE THE FRONT ONE WAS OCCUPIED ANO THE
     EMERGENCY WAS OCCURRING NEXT TO THAT BATHROOM, CINDY SAID THAT SHE TRIED TO GUIDE MR. KARRANl
     TO THE BACK OF THE PLANE WHEN HE SWAiTED AT HEit

     I OBSERVED NO VISIBLE INJURIES TO CINDY. SHE 010 NOT COMPLAIN OF ANY PAIN. I TALKED WITH HER ANO THE
     CAPTAIN AND ASKED THEM WHAT THEY WANTED ME TO 00. THEY ASKED ME TO REMOVE MR. l<ARRANI FROM
     THE PLANE BECAUSE CINDY WAS AFRAID Of HIM.

     I THEN WENT AND CONTACTED MR, KARRANI AND TOLD HIM THAT HE WAS NOT UNDER ARREST, BUT HE DID
     NEED TO EXIT THE Pl.ANE. HE WAS VERY COOPERATIVE AND OID EVERYTtilNG I ASKED OF HIM. I TOl.D HIM WHV
     HE HAD TO LEAVE AND I ESCORTED HIM TO MV CAR. I ASKED HIM ABOUT lUGGAGE. HE SAID HE DID NOT HAVE
     ANVTOGET.

     I HAD HIM SIT IN MV FRONT PASSENGERS SEAT BECAUSE HE WAS ELDERLY AND DID NOT Atr IN A THREATENING
     MANNER IN ANY WAV. HE TOlO ME THAT HE HAS MEDICAL ISSUES HIMSEL~ AND THAT HE DID NOT ASSAULT THE .
     FLIGHT ATTENDANT. HE DID INDICATE THAT HE WAS SURPI\ISED THAT SOMEONE WAS IN THE BATHROOM AND
     THEN EVEN FURTHER SHOCKED WHEN HE WAS TOUCHED BY THE FLIGHT ATTENDANT. I DID NOT SMELL ANY
     ODOR OF INTOXICANTS COMING tROM MR. KAR RANI.




                                                                                                                                                                   KARRANI000007
                                                                                                      ----------~- ···-· '   ·~-- _._.,. - · .   • _,, ........._ ·-- .•l,' -··-- .,,,   ..:.,,,,:-.:r-, ',. ;(","/ ,:.-,",<,;-,;.•::, ,.,.,,   ~   ··::,. ·- •\•.,
           Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 16 of 28


03/20/2018    08:08     140665730i2                       CITYOFBILLINGSAIRPOR                       PAGE 02


I DROVE H1MAROUND TO THE·,FRO'NT.OF Tl{E.AIRP.O~T WHERE HS·COULE),C;l\ll FOR A HO'f£L ROOM AND
SHUTTLE. 1l'IELPEO !:UM 0S·TH1S B'ECAUSf HIS ENGllSH WAS NOT R£AL.ST-RONG. I IDENTIFIED HtM USING HIS
WASHINGTON STAiE t>RtVERS LICENSE. I E:XPlAIN'ED TO HIM THAT HE.COULD.COME BACK IN- THE MORN1NG ANO
CATCH ANOTHER FLIGHT TO SEATTLE. I l-HEN WAITED FOR THE Sl:tUlTLE TO COME AND GET HtM.

I TOOK WRl:f'TEN STATEMENTS FROM THREE FLIGHT AT-rENOAN'l'S AND TWO PASSENGERS. ALL OF THESE
STATEMENTS ARE ATrACHEO. ·FROM R£AD1NG.ALL OF THE STATEMrnTS, TAl.:KING WITH i'HE pro.Pt.E, AND
LOOKIN-G AT THE TOTALITY Of THE CIRCUMSTANCES, I DO NOi BtLIEVE THIS INCIDENT Rt~CHES THE LEVEL OF A'N
ASSAULT.

CINOY WAS·EMOTI0/41-\'LLY UPSET TO THE·POlNT, Wli£.I\E SHE COULD NOT CONTfNUE TO WORK. TH1S MRCRAFT
COULD NOT GO ANY J!UR:THER:B£t-AUSE tTWAS •NOW 'tJNll)E~ S.TAFF~O. At.L Of TH£ .P:ASSENGERS l-'IAO T-0 GET OFF
ANO ANOTHER JET BLUE AIRCRAFi'WAS CAt.LtO-IN TO TAKE THEM TO SEATTLE. THIS OCCURRED AROUND 2330
HRS.

O.NDV'S STATEMENT IS ATTACliltD ALONG   wrm TWO OTHER FLIGHT ATTEND'A'NTS (MARY SALVADOR AND
LAMONT WILKINSON)

THERE ARE ALSO TWO WITNESS StATl:MENTS.FROM TWO PASSENGERS (DANlEttE RICHARDSON ANO K'ENNETH
ESPIIU.TLISANTO) AriACHfiO.

THIS IS AN tNFORMATIONAL REPORi ONLY.




                                                                                    KARRANI000008
             Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 17 of 28


 03/20/2018      08:08      140SS573012                      CITVOFBILLINGSAIRPOR               PAGE   03
                                       ~-                 ..... \       0 ~ ~AOd ~;t1-7
                          BILLIN~tlti>EPARTMENT

                                          WITNESS HEADING


C&O Number:                                Location:
Date:    .../~/8                      Time Started:                        Time Concluded: _ _ _ __
1.    c:. i·v:x::"-., Pao:::e.l:'YY'.Y::ti:::::>,                                oos: __......._
Address:     B~~:.,       ~ Wr'OI              r1     .Pk'+f'olhe Ph: ~ W o r k P h : _ ~ - -
      L-ac Cc,lha..~,· -              .                     .      O .    1 -· / ~
make thislrue and voluntary s fement without threats or promises to ff1cer_£jC,i/VP7                    o
                                                                                                            t

the BIiiings Police Department.

        Pax           ~a~ ,1v,  1..B c0:::ne Y1f> -·h:2 u:~::-2e ·-H>e
            ·fwcJ \av d·u ~~ c2,. v:x:::,aj, co.. I --·\:v::i::2±·· \AOS
        -::\-a.I<; 1~ ~ lctfe , --n......e,,e wos o ....o+he;--\;"Ox

     So-Y~J,,ow               ~:£..       go:±· --:\:-·be•._.dooi-- o-f6o Or:Yi
     k?e<=30-r->         ,1,e. ti i'nq a+ __,. k::e                 \Jv Or"YJ<2c:) \ h   ::Hse-1a.v
 :fu..-· .no+· lock.19 ·::±:he                            dc)o\".:·. 1...          ~:-s\..c.€.rl b1'v:Q
:::h:::tt use :Jv:::e lo.v 1h       ·::l--l·")e v-eo1---· c?f:°' ·-Hu?
  ca.kin O-"'"'x::1 be. {.:;J..ai-de:r:Y f;;c&::ee&rx) 'cg a+ ae, .
::1::: .:::\rO \d· b ico we \AJC:.-te... i,r') -A~~1ct3.~·---·t\::..,..._·_ _
of: a ~ i co.\ c_;, :hda:b'1P::i Ck::d y:::>ver:n1--·k:;9
:h \o.rx:1 \ ::t:- \/VB"~-.. ·-rt? fL+t:· v:::r:L-4 '2~r-·ro_·_ _
)oecb:nd h;\~ , .Will::u A·· -::rcx,dchic~ \o,co , ocd
\~. ¥;-oc:a3-W\ \'i v,,-\-· ~ 0.1::n:-, CJu\Ab.~ .
 \:e Werrt". +o --\·he v-@~i- 0£ d-\ce, C~,Y'>
  am\ =tt'Qld ··:\fee -¥ck.,. . ' ~Y'f:z(; -~ \ icak:x\:·
     ~k:Wa:?t\:·S ±Y:x;:&:d. , ·t. t:)1·± V) I Ch



1HAVE R!AJ?THEHOV'fflATEMENT AND                       rr 1s TRUE As wR1TT=-4EN.            /
Signed        t!...      ~                 ;                              Date       I 20  18
                                                                                         -1-----
                                                                                    KARRANI000009
              Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 18 of 28


   0 :3 12012019   .08: !38    14066573012                 ClTVOFB1LLINGSAIRPOR
,: J'£7
                                                                                                 PAGE    04
              l]L'-'i'              ~      ~
                                     ~oA:;l-
                                                C/J.s:::'£ "7/:1'/"'o:                            eJ E=J / t;S' -   Y'
                              BILLIN  POLIC DEPARTMENT

                                             WITNESS HEADING

  C&O Number:                                Location: _ _ _ _ _ _ _ _ _~_ ___,
  Date:    /L¥B                     _TirneStarted: _ _ _ __
  1,_                k#1J        SkL VId} 0fl     -




  Address:.         S.      ~JN Gr f · l D               Home Ph:                     h: .
  make t~is true    ~~ ~&-Ma~l st     tement without threats   or promises to Officer&~;..., A ~ of
  the Billings Police Department.                                           I                /


 __0_,,_fJ.,l ft-t&'f/1 #I({) A MvP/t/.Jt I/U~lflil6i !.vl-/llt;'
 -1.llt Ulfl,11' {)'f IA/ Tiff/ Jr//:.. , A- /)!)t17)Je. tllll/3o!ff'L/J to~
- Jft;ifJJ!..6_/J (!AJ(77)/Vlfi/t. stlr1t(.) Iii /!t>/J) J.[} , ()tJ~ fl
 __Rt bf17 IF!f!N/?/ffl/T WAS /1&5{5J1N6 _(Jf-r,t1/I/T' aJH!L/?" Wt;
 _ML~~          fi>Ki1Y_ f!lf '1/fti tAf[ll1111 10 fUJPA1£, fl' tllc: _U~--; N' 71J
   l/rNP /IV ~/U/NG-S , A- U')Sf?}Mfje                (#4,{;" t/P Fit,tJA/7 MIP
    IJJ/r/!Jf@l? Tl //Sf 1/1 € lAt/lr1ZlJeY. ;T .SA1AJ ClNP Y '{ F:t'6fl T'
 _):JFf;lVPkJVT} .JlbfeJIIL& HIM MIJ? /rSt~ Jf1M 711 (!S:.e Tff"c' B/rce_
  L-AvAWitY. As :I wks /rt)()1/l 7                7lJ WJti. J< [R w)ff:1>~ 7?:fF"
  rtoNr , .          I
                  Skvtl 7ft·'/i' t~T1)31f?/l, ftJ~}l{/(J jW?A,Cftef) /t&fr-
    HkN V , ~14/ PV t;ffr_(,, ,t;:Y) /pl 111·fi l>(rC·/L r A?VP 7lJ LP v!
 . As~       Ws:roMe/2..     w ~ , #'Fi /2ll1St:P f/1'!: {/Oft/;
 -1rJ!IP S./dl> I 1 Pf/) IJ07 J!J1)Cfl ',, #1:Je.,. 5111.? ftJ5.fl~P M'G-,.
    H£        6JJ~      slkto r 1'. oo tJo rd' Cltt1r ,tri(}ur Tff£
   Mj;'p}U\··t, ... fil1fi:&e:2Yli    /41. 1Fff: F~ONT · tlllPY /2.!P 111.~T
 . @!2.t._ IHM ti,/ lt!Jy l)Je[._.__..__ _ _ _ _ _ _ _ _ __




                                                                                  KARRANI000010
          Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 19 of 28


                        14066573012
                                                     CITYOFBILLINGSAIRPOR                                                               PAGE                        05

                                   ~;O.s~ ,/'r'4:l-1-c2,.o/d                                                                                  ~r
                     BILLINGS POLICE DEPARTMENT·

                                       WITNESS HEADING


C&O Number:                             Location: _ _ _ _~ - - ~ - - - - - -
Date: 0,oLi f$.                   Time Started:                  Time Concluded: _ _ __
1./,o®a±- _t(};~.                                                       DOB:......___
Addres§.:lZ.1b   J:kta:to±: triPJli_J~tJ€           Home P ~ Work Ph: _ __
      --~r..n~~Sa'l
make this           +x. 75'ti~'.]...."
          true and voluntary statement without threats or promises to Officer                              #-=-- • ~
                                                                                                           Flf'='C(/<~-                                             of
the BIiiings Police Department.




                    sove Sl"A~EMENT ANO IT IS TRUE AS WRITTEN.
                                                               Date          d{/r Z4) Ji:.·                 1
                                                                                                   KARRANI000011
                                                                                                                           : ':; ) , ;~.,.; ,.-",;, ·- .. - -   '
                                                                      ,,,,.:..'   ~ •• <;;,", • .'\~- ••    ~ ~~,,.:   •
                                                                                                                                                                    -"
             Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 20 of 28


03/20/2018        08:08
                                14666573612              CITVOFBILLINGSAIRPOR           PAGE 05
                                c~~                /fJCb'~~Oltf-                            /
                            BILLINGS POL.-(CE DEPARTMENT

                                              WITNESS HEADING

C&O Number:                                   Location: _ _ _ _ _ _ _ _ _ _ _ __

Date:   .l::J..J.> - l &'   ~          Time Started: .              Time Concluded:-----
1Sl(h\\~\\e ~Ll/\r&).~.
Address:__                                               Home Ph:
make this true and voluntary statement without threats or promises to Offlw:·11 ~~~~~-
the Billings Police Department.                                        (i




                                                                                KARRANI000012
    fl3/2E!/2018 08· 08     140665
                                    ~-,w-
                                      73 fl1 2
                                                       --~~y.----.--..
                Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 21 of 28
at.Mt1muaJ!&-•mat,111r..ro(:I,1:J1,:1T,l••-.•,
                                                         ·•~•••1.•i,--..1:_11:9-111i
                                                                                 >
                                                                                    ··
                                                                                                 QI• •••L!l'a,i!i,!ts1-              lBlnRmlm
                                                                                                                                        •.mn· _ _ __
                                                                                                                                                      -
-·---.--.___.:_ ·-·-                                             ClTYOFBILlLINGSAIRPOR
                                                                                !                                                         PAGE   07

 .·-' ·>                .       ~
                                  ~/~Ar ~ .: ~f-~ ~.,,~    ~~lf-Y'
                                                     -,.~-------
                         B1"-L•N : . POLICE ERARTMENT . .        ,

                                                 WITNESS HEADING

    C&O Number:                                  Location: _ _ _ _ _ _ _ _ _ _ _ _ __
    Date:     ~o/.L.il                 Time Started:_ _ _ _ _ Tlme Concluded: _ _ _ __
    1._J(~ttkt 4~tQ..l;t\~)WtQ                                   ~ - 00_13: - - -
    Addre~~:_                                                 ;.{;_~p~---
    make th!$ true and voluntary statement without th eats or promises to Officer - ~                                                            of
    the Billings Police Department.   C~~o~
     J"ltt.   "4~~~           . HJ        tllJ~;bDlV   V\J lt:L-~1' \l        f           jg             1.A:sa               :ti:/£: -


    _@
      ,r.<.csr~oM" \t't;

      ~~ PS
              s~    w0f1/:fi?,
                       i....~~
                                          e~ft/~
                                          :t~
                                                               ,v
                              _6r'.tN~ ~___}l~~vr vvH..s. ;F!-A[Ue~e D
                                                                       '71#J. _ ,1.~M.,.
                                                    k!J2W.4/t\2-Jit.$1:.. 1:/!:.I es                                      a. PWt>V£ /b!!:1
                                                                                                                                          F




   J!GJJ.M. t:M. - lhfflJ: 13 Y: _/tttl ¥ 'l tbfll. ~ DJV tit.I vvlf:t~
                                      7


     I/:.£ !Jb/b_tJb ~~ f]z'(. lf..~m,, I tJ6-r. Ji/£ J:i,tt!i?5' o t"'le t>. IC': /U..¢1,
   __s im \MM@\ej:.£, ll{ (A1.._l,2 it),t ~tr,~ gr PL )fp!T!._
      £r1vl2 .. 9tf:f2 H-e;_ .S!±P:Y?t J.:1::14£.- 1 \ ev$ 11 , \f.dfJt.Jf. _                                  »
         i.S Lc1>:/, /J,tlt;fJ:~t.t , 5ll:-t:: ~ I\~ ttf. FtlfVl-'f" /



                                                   -
   _,___________________

                                                                                                                              KARRANI000013
                                                                          ·.·.,. __,.,,   ··---- -   -   - -   "'.!....   •
             Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 22 of 28
                                                                      •.mil·
                                                   'i


03/20/2018    08:08   14066573012           CITVOFBI~lINGSAIRPOR          PAGE   08




                                                                   KARRANI000014
            Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 23 of 28




                                               '          I

                                      Galiled Reference: 5483G6


 KARRAN1iABD1KARIMAHMEDiv1R




 Date:                January 19, 2018 (Fri)
 Depa1is:             08:15hrs
 Airline:             Emirates Airlines
                                                                                   j
Arrives:              12:50 hrs
 Flight:              EK2183 (Operated by FLYDUBAI)
From:                 Hargeisa, Somalia
Airport:              HGA - Hwgeisa .Arpt
To:                   Dubai, United Arab Emirates
Airport:              DXB - Dubai ~ntl Arpt, Terminal 2
Cla::js:              SHUTTLE (U)
Baggage:              ADT2PC
Stops:                Non-stop                                                     l
                                                                                  --'
    I
Duration:             03:35
Status:               Confirmed
Ai.craft:             Boeing 737

Service(s):           1765115689373C 1 - Confirmed



Date:                 January 19, 2018 (Fri)
Departs:              15:00 hrs
Airline:              Emirates Airlines
Arrives:              20:40 hrs
Flight:               EK207 (Operated by Emirates Airlines)




                                                                  KARRANI000015
                 Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 24 of 28


          ~----~--~~-------      -   ----··-----~~-   --      -




From:                    Dubai, United Arab Emirates
Airport:                 DXB - Dubai Intl Arpt, Terminal 3
ro/                      New York, NY United States
Airport:                 JFK - John F Kennedy Intl, Terminal 4
Qla$s:                    SHUTTLE (U)
Saggage:                 ADT 2PC
Stops:                   Non-stop
DuriUon:-                14:40
Statu~:--                Confirmed
Aircraft:                Airbus lndustrie A380-800 Pax
In flight service:        Meal, Non-smoking
Strvice(s):               1765115689373C2 - Confirmed




                          07: 15 hrs
Airline:                  Alaska Airlines
Arrives;                  10:45 hrs
 Flight                   AS7 (Operated by Alaska Airlines)
 from:                    New York, NY United States
 Airpo.r:t:               JFK - John F Kennedy Intl, Terminal 7
 Td;                      Seattle, WA United States
 Airport:                 SEA - Seattle Tacoma Intl Arpt
 Class:                   ECONOMY (K)
 8;;lggage:               ADT 2PC
 St.ops:·                 Non-stop
 0!:;lr,~tion:            06:30
 Statµs:                  Confirmed
 Aircraft:
 In flishtservice:       . Food for purchase, Food for purchase, Movie, In-seat Power Source,
                           Alcohol no co
                           t, r-.Jon-srnoking
  S¢rvice(s):              1765115689373C3 - Confirmed




                                                                             KARRANI000016
  •~CONOMY
                 Case 2:18-cv-01510-RSM Document 1 BOARDING    PASSPage 25 of 28
                                                   Filed 10/15/18
                                                                       :   ·. · ECONOMY
                                                                                                         '(I
        KARRANI/ABDIKARIMAHMED~                                                                           :(ARRANI / ABDIKARIMAHM
                                                                                                          I

                                                                                                          136263             20JAN

                                                                                                          :JFK         -   SEA
        SEATTLE                                    86263              20JAN
                                                                                                                                     Seating
                                                                                Seating
                                                                      Seat          zone                      Departure      Seat       zone
          Gate              Boarding ac         Gate closes at                                            1




         7              1703                                           9A            C                    \1138 9A
                                                                                                          !
                                                                                                                                         C


         17623122~3577-:2                                             Seq    38


                                                                                                          BOARDING           PASS

                                          ECONOMY
                                          KARRANI/ABDIKARIMAHMEDl'fl.


                                          NEW YORK - JFK                          EK201          20JAN
                                                                                                          Seat! n•J

                                                                               Gate closes at   Seat            zone
                                            Gate              Boarding at


                                          A2                  0740              0810             HOC C


                                           17623 ·122 '!3577 -1




                                dnata Customer Services
dnata               Transfer Passenger Information
                                        Arrival Date                  Origin
    Arr iv a I FI i g ht
                                              19JAN                     HGA
            FZ662
                                          Departure          Date   Desi~


                                                                                       Ge?
     Connection Flight
            EK201                             20JAN
      Customer Name:KARRANI MR
    Note: This Docume~t     c nu~t be Treated a. s a Boarding P~ss.
      Step 1} To ge 9;Jarding Pass. Do the Fol lowing:                                                   Time
     Report to counter N . k       at the Connections Desk by 0400  hrs at Termina13 Duba

        Step 2)
        Did you have any Bags Checked-in from the Airport you started off ?
        Present al I your checked-in Baggage Tags to our Connections Desk Agent.
        This will ensure your bags make it to your next flight.
        Kindly note that the connections desk closes 6Qmins before your fligh: departure time.
                                                                     Local Date and Time
                                                                     1 / 19/20 1 8    2 : 3 5 : 1 9 PM
                                                                        Issuing Staff No. 409656




                                                                                                       KARRANI000017
                                           BOARDING
        Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18PASS
                                                          Page 26 of 28
.~CON<Jt1Y                                                                              ECONOMY

KARRANI/ABDIKARIMAHMEDfv'R                                                  ,<ARRANI I ABDIKARIMAHM
                                                                            B6263         20JAN

SEATTLE                             B6263          20JAN                    JFK   -     SEA
                                                               Seating                                              Seating
 Gate               Boarding ar   Gate closes at   Seat           zone      Departure     Seat                         zone

 7                  1703                            9A            C                             __J_
                                                                                                                       C


17623122, 3577- 2                                  Seq    38                Seq   38
                                                                                              -- --f --1--

                                                                                                _j             -~
                                                                                                 l             J
                                                                                                 ]     -       ~

                                                                                                 I             J

                                                                                                 ! l




                                                                                                           1




                                                                                                           i
                                                                                                 I         j
                                                                                                 l         ~

                                                                                                 I
                                                                                                 '
                                                                                                 j         j
                                                                                                               .




                                                                         KARRANI000018
                                 Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 27 of 28




                        FE*l762312213577

                        EMIRATES ISSUED
                        ETKT       176 2312 213 577                                                 ACN P7MDLW
                        ISSUED     19JAN18 07.55.17Z EKTQQYE              AGT 86492711 AE           PNR NACNEB
                                    DUBAI/ REV OPT DEPT EGHQ

                        KARRANI/ABDIKARIMAHMEDMR

~· · ·.     ~!~:2~~, CP BRDOF.F .CK "FLT.·:::- C DATE      ST 'TIME FARE BASIS                    BAG STATUS

                        '
   l•        23".'.'    rn, 5"'7                                         176 2312        13 577
                       J; DXBJFK'BIC?:201 U 20JAN OK :0830 ULWOSSOl                      2PC OPEN
                       2  JFKSEA B6"': 26.8 .Y 20JAN OK 1738 ULWOSSOl                    2PC B6 CTRL
                       ---~---~~-----~- -- -- -- -- -- --- - - -- --- - - - ~ - -- - - - - -- - ----- - --
                                                              -;-



                       VALIDITY                                                      1
                       GPNl               20JAN2018
                       CPN2               20JAN2018

                                                                                     i
                                  :NON-END/FLEX/VALID AS/NON-REF//CHNG SUBJ TO FEE / INVOL
                                   REROUTE                              !
                                   HGA EK X/DXB EK NYC 263.00 AS SEA 203l72 NUC466.72END RO                       1
                                    El.O XF JFK4.5END ROEl.00
                       FARE        USD467.00
                       TAXES       PD35F6         PD5ZR                 PD100D4
                                   PD150FT        PD90NS                PD30AY
                                   PD70US         PD20XA                PD30XY
  1-11 .'
                                   PD30YC       , PDlOOOYQ              PD20XF                                    i


                       '!iOTAL     NOADC
                       'DOUR       EZM
                       PAYM
                         I
                                   TKT *MS
                       EXCH        1765115689373
                       ORIG        176 5115 689373 DXB15.JAN18 86211204             ;
                       ------ -·-·-------- - - --- -- - - ------- -- - - ----- ---- j -- ---- - - - - --------
                           #TE
                        01 PNR CREATOR/SWI/1G/54B3G6/38FR/99999992/DXB/AE/*/T/*/*/*/*/T
                           ICKET CREATOR EKTQQYE/86492711 LEID-OCBBB4
                           19JAN18 0755Z SYSEK

                   #TE ...        ANY ~..DDITIONAL INFO ABOUT THIS ETKT




                                                                                                        KARRANI000019
                      Case 2:18-cv-01510-RSM Document 1 Filed 10/15/18 Page 28 of 28
  01/20/18 10:01 PfVl                                                                                 NiteVision 2013 R1 SPO P7

                                                  Dude Rancl!wir Lodge
                                                   415 North 29th St
                                                   Billings, MT 59101
                                                      406-259-5561


    Folio#: 89310                                                                                                         Room: 202
    KARRANI, ABDIKARIM                                                                                                   Arrival: 1/20/2018
                                                                                                                       Departure: 1/21/2018
    TUKWILA, WA 98168



                                                                                                                                                     1-
 Trans#      Da'te          Posting Description                          Charges                    Payments                                                   Balance
  378626     1/20/2018      Rm: 202 WINTER RATE                          $70.00                            $0.0b                                                  $70.00
                                                                                                                                                         -,
  378627     1/20/2018      TBIDFEE                                      · $2.00                           $0.op                                                  $72.00
                                                                                                                                                     _j

  378628     1/20/2018      ROOMTA,'C                                      $4.90                           $0.0b                                     I            $76.90
                                                                                                                                                     --'
  378629     1/20/2018      CASH                                           $0.00                          $76.90                                                   $0.00

                                                                                                                                                     J'
                                                                                                          Balance:                                                 $0.00




                                                                             Folio Summary
                                                                                                                                                     1                          rl (
                                                                                         Previous Balance:                                                     $0.00
Membership T~er:

Method of Pay:       Cash
                                                                                           Room Charges:
                                                                            Other Charges/Credits:
                                                                                           T'Jil-...,,_-~,- ,...,L-.. ..---~·
                                                                                           .._ uvnc         "'--'ll'II !;.C:.::,.
                                                                                                                                                     ',
                                                                                                                                                     ~
                                                                                                                                                              $70.30
                                                                                                                                                               $0.00 t?i
                                                                                                                                                               q-,.r,. {\(\.
                                                                                                                                                               ~v.vv
                                                                                                                                                                               i
                                                                                                                                                                               tfl
                                                                                                                                                                               "'"4
                                                                                                                                                                               ;j
                                                                                                    Tax:                                                       $6.90 ::J
                                                                                           Less Payments:                                                     $76.90



Sig~atu,e:   J.____._~~------------------~                                  -""'"   -
                                                                                        Total Amount Due:
                                                                                                                               -,,.,;:';'.
                                                                                                                                             .   -
                                                                                                                                                     f
                                                                                                                                                     ~




                                                                                                                                                     1
                                                                                                                                                               $0.00




                                                                                           KARRANI000020
                                                       Page 1 of 1
